56 F.3d 69NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
Vanessa THORNHILL, Plaintiff-Appellant,v.Shirley S. CHATER, Commissioner of Social Security,* * Defendant-Appellee.
No. 94-3921
United States Court of Appeals,Eighth Circuit.
Submitted:  May 18, 1995Filed:  May 25, 1995

Appeal from the United States District Court for the Western District of Missouri.
Before MCMILLIAN, BEAM, and HANSEN, Circuit Judges.
PER CURIAM.


1
Vanessa Thornhill appeals the district court's1 order, granting summary judgment to the Secretary of Health and Human Services upon determining that the Secretary's decision to deny Thornhill's application for social security disability benefits was supported by substantial evidence.  The district court concluded that the Administrative Law Judge (ALJ) properly considered and rejected the severity of Thornhill's subjective complaints of pain, that the ALJ did not deprive Thornhill of an opportunity to be represented by counsel, and that Thornhill's newly submitted evidence of psychological impairment, submitted for the first time to the district court, was immaterial because it did not indicate a substantial impairment during the time period relevant to this case.  We have considered the entire record and Thornhill's arguments on appeal, and we conclude that the district court committed no error in granting summary judgment to the Secretary.  We affirm on the basis of the reasons set forth in the district court's order.  See 8th Cir.  R. 47B.



*
 As of March 31, 1995, the Social Security Administration became an independent agency from the Department of Health and Human Services.  Therefore, the court has substituted Shirley S. Chater for Donna E. Shalala pursuant to Fed.  R. App.  P. 43(c)


1
 The Honorable Scott O. Wright, Senior United States District Judge for the Western District of Missouri